UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4535


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WINARD MONTEZ EADY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:12-cr-00415-DCN-3)


Submitted:   March 26, 2015                 Decided:   April 10, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
for Appellant. William N. Nettles, United States Attorney,
Nathan   S.   Williams,   Assistant   United  States   Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Winard Montez Eady appeals his convictions for conspiracy

to commit robbery affecting interstate commerce, in violation of

18 U.S.C. §§ 2, 1951(a) (2012), and possessing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C.

§§ 2, 924(c) (2012).         Prior to trial, the district court denied

Eady’s    motion    to    exclude   the       testimony    of     the   Government’s

proffered    expert      witness,   Special      Agent    Mike     Sutton.    Agent

Sutton’s    testimony      concerned      historical       cell    site   analysis,

which involves using cellular phone records and tower locations

to determine a cell phone’s general location at a given point in

time.     On appeal, Eady argues that the district court abused its

discretion by making a clearly erroneous factual finding when it

admitted the expert’s testimony.              We affirm.

        The sole issue on appeal is whether the district court

incorrectly found that Agent Sutton had conducted a drive test

to prepare his testimony against Eady.                    A drive test involves

driving    to    cell    towers   and    recording       information      about   the

strength of their signals.              Agent Sutton sometimes uses drive

testing in his analysis, but he did not in Eady’s case.

     Eady argues that the district court erroneously found that

Agent Sutton had performed a drive test and, therefore, that

admitting Sutton’s testimony was an abuse of discretion.                           We

disagree.       Although the district court’s order briefly mentioned

                                          2
drive testing as an example of Agent Sutton’s methods, the court

did not state that a drive test occurred in this case.                               Because

the   district    court       never   made       the   factual       finding    that    Eady

claims is erroneous, we conclude that the district court did not

abuse its discretion in admitting Agent Sutton’s testimony.                              See

United   States    v.    Garcia,      752    F.3d      382,    390    (4th     Cir.    2014)

(discussing standard of review).

      Accordingly, we affirm the district court’s judgment.                              We

dispense   with        oral    argument      because          the    facts     and     legal

contentions      are    adequately     presented        in     the    materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             3